Citation Nr: 1540842	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-21 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Chicago, Illinois


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with private hospitalization in United Hospital Systems (UHS) from March 18, 2013, to March 28, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Appellant served on active duty from July 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Medical Administration Service (MAS) of the Captain James A. Lovell Federal Health Care Center in North Chicago, Illinois, which denied claims for reimbursement or payment for unauthorized medical services rendered during private hospitalization from March 18-28, 2013.  The hospital records reflect that United Hospital System (UHS) comprises St. Catherine's Medical Center and Kenosha Medical Center.  It appears that the Appellant was first seen at St. Catherine's and transferred to nearby Kenosha at some point; therefore, in entity is referred to as UHS in this decision.  In April 2015, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDING OF FACT

Unauthorized medical services provided during the Appellant's hospitalization in UHS from March 18-28, 2013, were covered, in whole or in part, by a health-plan contract, i.e., Medicare.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided during a hospitalization in UHS from March 18-28, 2013, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide the Appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, there is no basis on which the benefit could be granted, and any deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In addition, there is no reasonable possibility that any additional notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As discussed below, the pertinent facts of this case are not in dispute, and the outcome of the Board's decision depends solely on an application of the relevant law to the Appellant's claim. 

VA treatment records show that on March 15, 2013, the Appellant underwent a stress test due to coronary artery disease and chest pain.  The test was positive for ischemia, and the Appellant was informed of the results of the test.  He had an appointment for a cardiology consult on March 19, 2013, and was told continue his medication, and if he had chest pain over the weekend, to go the nearest emergency department.  

According to records of the Appellant's UHS hospitalization, the Appellant had awakened the morning of March 18, 2013, with chest discomfort and some radiation to his left arm.  He was brought to the emergency department by ambulance, and initial work-up resulted in an impression of non-ST-elevation myocardial infarction.  He was admitted to the cardiac care unit (CCU).  According to the Appellant, he underwent quadruple bypass surgery on March 20, 2013.  Records indicate he was discharged on March 28, 2013.  


The Appellant contends that the ambulance only would take him to the nearest facility, which was a private hospital.  He states that he was suffering a heart attack at the time of admission.  At his Board hearing, he testified that after admission, he was not stable enough for transfer, and immediate bypass surgery was found to be necessary.  After the surgery, he testified that he remained in the ICU until his discharge.  

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2015) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  No argument has been made to the contrary.  In addition, he does not have any service-connected disabilities, and, therefore, the provisions of 38 U.S.C.A. § 1728, regarding reimbursement for unauthorized medical expenses in certain cases involving service-connected disabilities, are not for application.  

Accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Appellant is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

To be eligible for reimbursement under the Millennium Act, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (e) The veteran is financially liable to the non-VA provider of the emergency treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002 (2015); see 38 U.S.C.A. § 1725.

The Board concedes that an emergency was present.  However, because all of the listed criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

As pertinent to this claim, reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  A "health-plan contract" includes Medicare.  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2) (health-plan contract includes an insurance program under 42 U.S.C.A. § 1395c (Medicare Part A) and 42 U.S.C.A. § 1395j (Medicare Part B)).  Indeed, bills submitted by the Appellant indicate that the vast majority of the costs were paid by Medicare.  Therefore, because the Appellant has coverage under Medicare Part A and Part B, his claim must be denied, despite the presence of an emergency, and even if Medicare does not cover all of the costs.  In this regard, payment under 38 U.S.C.A. § 1725 is limited to the lesser of the amount for which the Appellant is personally liable, or 70 percent of the amount under the applicable Medicare fee schedule for such treatment.  38 C.F.R. § 17.1005(a) (2015).   

Effective from February 1, 2010, pursuant to the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725), the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party were modified so as to allow for reimbursement of the remainder in situations where a portion of the cost of the care is covered.  See 38 U.S.C.A. § 1725(c)(4) (West 2014); 38 C.F.R. § 17.1005(e) (2015).  However, the provision specifically pertaining to a health plan contract continues to require that for reimbursement, the Appellant "has no entitlement to care or services under a health-plan contract," which continues to be defined as including Medicare.  38 U.S.C.A. § 1725(b)(3)(B) (West 2014); see 38 C.F.R. § 17.1002(f).  Because reimbursement may not be made where there is entitlement to any care or services under what is specifically identified as a health plan contract, to explicitly include Medicare, the Board finds this provision controls.  

Therefore, because the Appellant had coverage under Medicare Part A and Part B, his claim must be denied, even if Medicare did not cover all of the costs.  Under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Reimbursement or payment for unauthorized medical services rendered during a hospitalization UHS from March 18-28, 2013, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


